DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 01/18/2021 have been fully considered but are not persuasive. 
In response to applicant’s argument regarding claim 1 that the combination of Chee and Paris does not teach the amended limitation of “a feature comprising at least a shape or size of the object”, further search is required and consideration of the cited art is needed.
In response to applicant’s argument regarding claim 1 that the cited combination does not teach “performing at least one of: based on a first determination that the probability that the object comprises a region of particulate matter is equal to or greater than a threshold probability, controlling the autonomous vehicle according to a first trajectory or based on a second determination.... controlling the autonomous vehicle according to a second trajectory”. Chee in [0056]-[0057] discloses determining that the object is rain “particulate matter”, i.e. 100% probability based on the LIDAR sensor and the algorithm and feature detected. Then in [0061] disclosing not stopping or slowing down the autonomous vehicle “first trajectory” when it is determined that the object is rain by the algorithm, i.e. probability is 100%. Paris is relied on for disclosing a control 
In response to applicant’s argument regarding claim 15, further consideration of the cited art is needed to determine if the prior art discloses the amended feature and further search is required.
In response to applicant’s argument regarding claim 6 as currently amended, further consideration of the cited art is needed to determine if the prior art discloses the amended features and further search is required. In response to applicant’s arguments regarding claim 6 as previously presented, [0044] of Altman discloses that the AI module may assign a weight to each such parameter, indicating the level of assurance or certainty that it has about this object or representation or parameter or set or subset of such parameters. Then Altman continues to disclose one assurance weight indicator may be assigned for the probability that one object is a car, or a truck, or a pedestrian or a lane. It can be interpreted from the citation that Altman teaches receiving from a machine learned model a probability that determines an object. Chee already teaches as cited in [0056]-[0057] determining that the object is rain “particulate matter”, i.e. 100% probability based on the lidar sensor and the algorithm and feature detected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664